 1

 2   BYRON E. THOMAS, ESQ. (NBN 8906)
     E-mail: byronthomaslaw@gmail.com
 3   LAW OFFICES OF BYRON THOMAS
     3275 S. Jones Blvd, Ste 104
 4   Las Vegas, Nevada 89146
     Telephone:     702 747-3103
 5    Attorneys for Defendants

 6
                                UNITED STATES DISTRICT COURT
 7
                                       DISTRICT OF, NEVADA
 8
     ERIC CHRISTENSEN, an individual                   Case No. 2:20-cv-00403-JAD-DJA
 9
     Plaintiff,                                        STIPULATION TO EXTEND DEADLINE
10                                                      TO FILE RESPONSE TO MOTION TO
     vs.                                                            REMAND
11                                                              (FIRST REQUEST)
     ROBERT          FORD,        an   individual;
12   ANNIVERSARY MINING CLAIMS LLC, a
     Nevada limited liability company,                              ORDER
13
     Defendants
14

15          COMES NOW, Plaintiff and Defendants by and through their respective     attorney of

16   records hereby stipulate and agrees as follows;

17   ///

18   ///

19   ///

20   ///

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
 1
            Defendants’ response to Plaintiff’s Motion to Remand is due on April 9, 2020. The parties
 2
     have agreed to allow the Defendants until April 13, 2020 to file the response. Defendants counsel
 3
     requires the additional time due to commitments and delays caused by the Coronavirus, and the
 4
     requirements of social distancing. This is the parties’ first request.
 5
     ALVERSON, TAYLOR &                                                 LAW OFFICES OF BYRON
 6   SANDERS                                                            THOMAS

 7
     /s/ Adam R. Knecht, Esq.                                           /s/ Byron E. Thomas, Esq.
 8
     Kurt R. Bonds, Esq.,                                               Byron E. Thomas, Esq.
 9   Bar # 6228                                                         Bar # 8906
     Adam R. Knecht, Esq.                                               3275 S. Jones Blvd. Ste. 104
10   Bar # 13166                                                        Las Vegas, NV 89146
     6605 Grand Montecito Parkway
11   Suite 200
     Las Vegas Nevada 89149                                             Attorney for Defendants
12
     Attorneys for Plaintiff
13

14
                                                            IT IS SO ORDERED.
15
                                                         _______________________________
16                                                         DISTRICT    COURT   JUDGE JUDGE
                                                         UNITED  STATES     DISTRICT
17                                                       Dated: April 9, 2020.

18

19

20

21

22

23

24

25

26

27

28
